DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The abstract is objected to as it has more than 150 words. See 37 CFR 1.72 (b) and MPEP § 608.01(b). Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As to claim 1, it contains an indefinite term “for example” in the following claim limitation thus render the claim indefinite and uncertainty in the scope of claim:
“a. a user force input element, for example a set of bicycle pedals, b. a transmission unit”.
	As to claims 2-10, they are rejected because they are dependent from the indefinite independent claim 1.

Allowable Subject Matter
5. 	Claims 1-10 could be allowable if the above rejection under 35 U.S.C. 112(b) is overcome by applicant’s amendment.


                                                 
                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,094,184 to Chen discloses a exercise bike control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846